Exhibit 3.1 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation:Blugrass Energy Inc. 2. The articles have been amended as follows: (provide article numbers, if available) Article IV is amended in its entirety to read as follows: IV.Authorized Capital.The total number of shares of stock which the corporation shall have authority to issue is one billion (1,000,000,000) shares, which shall have a par value of $0.001 and shall be designated as common stock. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is:53.6% 4.Effective date of filing: (optional) 5. Signature: (required)/s/ Abram Janz Signature of Officer
